DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation alkyl acrylate, and the claim also recites ethyl acrylate which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation alkyl methacrylate, and the claim also recites methyl methacrylate which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102/35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, and 11-12 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cho et al (US2016/0144069), as evidenced, Jeong et al (KR-2015-0049291).
Cho sets forth suturable hybrid superporous hydrogel keratoprosthesis for corneas.  Said superporous hydrogel is a scaffold for corneal regeneration or replacement.  Said superporous hydrogel is composed of poly (2-hydroxyethyl methacrylate) (PHEMA) and poly (methyl methacrylate) (PMMA).  
The PHEMA-PMMA copolymer is formed by dissolving HEMA and MMA in a solvent and polymerizing the monomers at a temperature below 45 deg. C in the presence of a pore-forming agent—see [0007].  Cho further sets forth said hydrogels are produced by conventional gas forming methods or phase separation methods, wherein a hydrogel precursor solution is prepared and a pore-forming agent is added, such that monomers in said precursor solution gel or polymerize to form a matrix with a plurality of interconnected macropores dispersed within—see [0027].  Said precursor solution includes one or more hydrophilic monomers, an initiator, and a foam stabilizer.  Suitable initiators include APS/TEMED (ammonium persulfate/tetramethylethylene diamine), suitable foam stabilizers include block copolymers, such as PLURONIC F-127, and suitable pore-forming agents include chemical or physical pore-forming agents, such as sodium bicarbonate, compress air or nitrogen, and/or salts—see [0027].  
The overall teachings sets forth producing a superporous PHEMA-PMMA hydrogel which comprises mixing in a solution methyl methacrylate (MMA), 2-hydroxyethyl methacrylate (HEMA), deionized water, pentaerythritol tetraacrylate (PETA, crosslinking agent); and a solvent, such as DMF—see [0029].  
Per example 1, Cho sets forth producing a gel solution to create the porous PHEMA-PMMA copolymer, wherein said gel solution is obtained by mixing a 10% v/v solution of methyl methacrylate; a 45% v/v solution of 2-hydroxyethyl methacrylate; 5 mg of PETA 2 mg of APS, 10mL of TEMED, 6 %v/v DMF and 22% deionized water, wherein Cho sets forth the crosslinking agent PETA and the solvent DMF is added to the mixture of MMA and HEMA—see [0049].  
The primary difference in said example is Cho does not expressly set forth mixing/adding a salt pore-forming agent in the gel precursor solution.  However, in the overall teachings of the reference Cho sets forth with sufficient specificity said gel precursor solution can be mixed/polymerized in the presence of a pore-forming agent, wherein salts are disclosed as useable—see [0007], [0027], and [0029].        
Therefore, it is deemed from the overall teachings of the reference Cho sets forth an embodiment with sufficient specificity a method of making a hydrogel scaffold by preparing a mixed solution by mixing a water-soluble non-degradable acrylic monomer, such as HEMA and a water-insoluble non-degradable acrylic monomer, such as MMA with deionized water (a type of distilled water) and mixing in a a polar solvent, such as DMF, a crosslinking agent, initiator system and a pore forming agent, such as a salt, and polymerizing to form a microporous hydrogel scaffold material.  Thus, claims 1-3, 5, and 10-12 are anticipated.  
In the alternative, it is known in the prior art to add a pore-forming agent, such as a salt to an aqueous solution of HEMA and MMA in methods of obtaining hydrogel scaffold materials in tissue regeneration, as evidenced by Jeong et al.  Jeong sets forth obtaining hydrogel membranes made from PHEMA/PMMA for use in tissue regeneration—see [0001] and [0002].  Said hydrogel membranes are obtained by mixing HEMA and MMA with a mixed solvent of water and DMF in a 6:1 ratio; adding a crosslinking agent to said mixed solution; adding a salt to the mixed solution in which the crosslinking agent is added, adding an initiator and catalyst to said mixed solution comprising said salt, crosslinking agent and HEMA/MMA solution and polymerizing to obtain said membrane—see [0033] to [0037].  Therefore, it is deemed it would have been within the skill level of an ordinary artisan to add a salt pore-forming additive to the solution of monomers in water from the known method of obtaining PHEMA/PMMA porous hydrogel, as espoused by Jeong, in the method set forth by Cho in the overall teachings with a reasonable expectation of obtain the desired microporous hydrogel scaffold in absence of evidence to the contrary and/or unexpected results.  Thus, claims 1-3, 5, and 10-12 are, in the alternative, deemed obvious for the reasons set forth above.   
Regarding claim 4:  It is acknowledged the reference sets forth the ratio of water-soluble acrylic monomer to water insoluble acrylic monomer as 82:18; however, the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties—see Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (cited above).
Cho does not expressly set forth the ratio or addition amounts of the initiator and catalyst found in the composition.  However, the courts have upheld where the general conditions of the claims are set forth in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation—see In re Aller et al, 105 USPQ 233 (CCPA).  In addition, since the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

Allowable Subject Matter

Claim 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc